Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/US20/29038, filed on 04/21/2020 ,now abandoned 16431566 , filed on 06/04/2019.

Claims 1-7, 9-15, 17, 19-22 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-15, 17, 19-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Katic et al. [US 20150186390 A1, 2015-07-02].

With respect to claims 1, 9 and 17, Katic teaches the claims limitations of the method and the system a computing system configured to provide a preview of a resource that is associated with a uniform resource locator and to prepare for a request for the resource ([0005] a social networking system may publish at least some of the acquired data as a preview of the content of the resource referenced by the hyperlink. As a result, users viewing the published post including the hyperlink will have a preview of the content stored at the linked resource) said computing system comprising:
one or more processors [Fig. 6, 605]; and one or more physical storage media that store computer-executable instructions that are executable by the one or more processors [Fig. 6, 610] to cause the computing system to at least:
detect receipt of a request for a preview of a resource associated with a uniform resource locator based on the uniform resource locator being represented on a client computing system ([0017] FIG. 1, method 100 of maintaining cached data extracted from a linked resource. At block 105, a network service receives a request including or mapped to a hyperlink. References herein to a hyperlink include a URL, URI, or other address or reference to a resource of data (such as a website) that enables a processing device to navigate to a resource, acquire data from a resource, display data from a resource, etc. The received request includes or is mapped to a hyperlink that references a resource including data that is not currently cached by the network service. Requests that include or are mapped to a hyperlink that references a resource including data that is currently cached by the network service);
the preview comprising a visual representation of a portion of resource data of the resource, which is associated with the uniform resource locator ([0020] the network service responds to the request using the acquired data. In one embodiment, servicing the request includes generating a preview of a shared hyperlink (e.g., during composition of a post or after publication of the hyperlink within a post to the social network). For example, the network service may identify or generate a representative title, summary, and image for the linked content using the acquired data. The generation of a preview is described further with reference to FIGS. 3 and 4);
in response to the request for the preview, cause a preparatory action to be performed in preparation for a request for the resource [e.g. stores the acquired data in a cache] wherein performance of the preparatory action starts before a time when the preview is sent to the client computing system ([0021] the network service stores the acquired data in a cache. Storing the acquired data includes storing (or updating as applicable) the hyperlink, any portion of the content used to service requests including or mapped to a hyperlink, metadata for the hyperlink, and history data for requests including or mapped to the hyperlink. Exemplary metadata includes a number of times a request is received (in total and/or within a period of time) that includes or is mapped to the hyperlink, a number of times a request is received (in total and/or within a period of time) that includes or is mapped to the domain of the hyperlink/portion of the domain, times (e.g., date/time) at which the network service receives requests including or mapped to the hyperlink/domain of the hyperlink/portion of the domain, a category or content type for the content referenced by the hyperlink/domain of the hyperlink/portion of the domain (e.g., news, sports, blog, live blog, product, business, etc.), a date/time the content was created, tagged, or acquired, a copyright date, a recommended refresh interval (e.g., a time to live (TTL) value) from the creator or publisher of the content, a trust score for creator or publisher, etc. For example, the linked resource may include a meta tag (according to the Facebook Open Graph Protocol or another protocol) within a portion of the resource document that indicates the a category/content type or recommended refresh interval), 
wherein the preparatory action includes refreshing the resource data, which will subsequently be presented upon selection of the uniform resource locator, wherein said refreshing of the resource data enables ready access to the resource, and wherein refreshing the resource data includes obtaining updated resource data that is associated with of the resource ([0046] web crawler 530 receives a request from a user device 505 and acquires data from external server 515. Platform application 545 utilizes the acquired data to create a preview or publication as described with reference to FIG. 4. Additionally, web crawler 530 stores the acquired data in crawler cache 540 along with metadata and history data. Web crawler 530 sets and updates the refresh interval and reacquires the data as applicable); and
after performance of the preparatory action has started, cause the preview to be sent to the client computing system ([0046] the social networking system 510 services additional requests received within the refresh interval using the data stored in crawler cache 540.
[0039] Fig. 4, the social networking system updates one or more portions of preview 410 in response to reacquiring content 305 and determining that content 305 has changed).

With respect to claim 2, Katic further teaches the request for the preview identifying a user of the client computing system that the preview will be shown to ([0044] one or more API's 535 enable external applications 550 to work with the social networking system 510. For example, an external application utilizes an API 535 to authenticate a user based upon the user's social networking log in username and password. Additionally, an external application utilizes one or more API's 535 to run the application within the platform application, to publish a post to the platform application, to access the user's social network connections, etc. In one embodiment, the network service performs method 100 (e.g., using web crawler 530) in response to receiving a request including a hyperlink via API 535).

With respect to claim 3, Katic further teaches in response to the request for the preview, verify that the user has authorization to view the preview prior to providing the preview ([0044] one or more API's 535 enable external applications 550 to work with the social networking system 510. For example, an external application utilizes an API 535 to authenticate a user based upon the user's social networking log in username and password. Additionally, an external application utilizes one or more API's 535 to run the application within the platform application, to publish a post to the platform application, to access the user's social network connections, etc. In one embodiment, the network service performs method 100 (e.g., using web crawler 530) in response to receiving a request including a hyperlink via API 535).

With respect to claim 4, Katic further teaches the preparatory action comprising adding the user to a roster of users associated with the resource ([0039] FIG. 4, published post 405 shared in the social networking system utilizing hyperlink 225 and data from the linked resource 300. For example, post 425 may appear within a news feed of the user and one or more other users of the social network, such as the "friends" of the user or "friends-of-friends" of the user, as dictated by the user's privacy settings. Post 405 includes message text 220 and hyperlink 225. Additionally, post 405 includes preview 410 of content 305 found at resource 300 referenced by hyperlink 225. Preview 410 includes title 310, byline 315, and image 325. As described above, more or less content 305 may be acquired. As a result, different portions of content 305 may be used as a part of preview 410. Additionally, in one embodiment, the social networking system updates one or more portions of preview 410 in response to reacquiring content 305 and determining that content 305 has changed.).

With respect to claim 5, Katic further teaches the preparatory action comprising changing access control settings for the user that the preview will be shown to ([0031] FIG. 2, user interface 200 of a social networking system including a user input element to enable a user to share a hyperlink. User interface 200 is presented within a user application of a user device. Menu bars 202 include a search box allowing a user to input text to search for people, places, things, etc.; icons allowing the user to view messages and notifications, edit privacy settings, log out of the system, navigate to a home page, and view or edit the user's profile information; and a set of links to parts of the social networking system. News feed 205 includes a set of one or more published posts 210. The depicted published post 210 is a user-generated publication, and includes text and a preview of content from a resource shared by the user).

With respect to claim 6, Katic further teaches the preparatory action comprising a change to a setting of the resource associated with the uniform resource locator ([0031] FIG. 2, user interface 200 of a social networking system including a user input element to enable a user to share a hyperlink. User interface 200 is presented within a user application of a user device. Menu bars 202 include a search box allowing a user to input text to search for people, places, things, etc.; icons allowing the user to view messages and notifications, edit privacy settings, log out of the system, navigate to a home page, and view or edit the user's profile information; and a set of links to parts of the social networking system. News feed 205 includes a set of one or more published posts 210. The depicted published post 210 is a user-generated publication, and includes text and a preview of content from a resource shared by the user).
With respect to claim 7, Katic further teaches the preparatory action comprising creating content that would be presented upon selection of the uniform resource locator ([0037] the network service may selectively acquire one or more of title 310, byline 315, author name 320, image 325, and the remainder of content 305 or a portion thereof (e.g., to serve as a summary of content 305). If content 305 includes multiple images 325, identification algorithm may select an image as the most likely to be representative of content 305 (e.g., based upon location of the image within rendered content 300, size of the image, or other metadata for the image). In one embodiment, the network service presents the multiple images 325 to a user for selection of a representative image).

With respect to claim 21, Katic further teaches wherein the resource data includes telemetry data that is provided by the resource, the telemetry data being gathered from multiple remote locations ([0007] given that different sources of linked content change at different rates, the refresh interval is updated by increasing or decreasing a frequency of the refresh interval in response to an amount of change to data associated with the resource over time. As a result, the network service is able to refresh cached data often for a resource data with data that is likely to change often (e.g., a news website) while conserving resources by refreshing cached data less often for a resource data with data that is not likely to change often (e.g., a business website)).

With respect to claim 22, Katic further teaches wherein the telemetry data is updated ([0024] a refresh interval for a hyperlink within the sports or news category is shorter than a refresh interval for a hyperlink within a product or business category).

Regarding claims 10-15 and 19-20; the instant claims recite substantially same limitations as the above rejected claims 2-7 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 03/08/2022 office action claims 1, 9 and 17 have been amended, new claims 21-22 have been added, and no claim has been cancelled. Claims 1-7, 9-15, 17, 19-22 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 06/06/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153